 

SUBORDINATED TERM LOAN NOTE

 

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION OR ANY OTHER FEDERAL AGENCY. THIS OBLIGATION IS
SUBORDINATED IN THE RIGHT OF PAYMENT TO ALL SENIOR INDEBTEDNESS OF MAKER.  

 

$4,000,000
                                                                                  
Date: December 22, 2009

 

FOR VALUE RECEIVED, EMBASSY BANCORP, INC., a Pennsylvania corporation (“Maker”),
promises to pay to the order of UNIVEST NATIONAL BANK AND TRUST CO. (“Payee”),
at Payee’s principal office in Souderton, Pennsylvania, in lawful money of the
United States of America, the principal amount of Four Million Dollars
($4,000,000), or so much thereof as may be advanced to the Maker pursuant to the
terms hereof and pursuant to the terms of that certain Loan Agreement of even
date herewith by and between Maker and Payee (the “Loan Agreement”), together
with interest on the part of the principal amount from time to time remaining
outstanding and unpaid from the date of this Subordinated Term Loan Note (the
“Note”) at the rate of Eight and one-half percent (8.50%) per annum.

 

The entire unpaid principal of this note and any accrued interest then unpaid
shall be due and payable on or before December 1,  2016.  The interest on this
Note shall be due and payable monthly as it accrues on the first day of each
month until this Note is paid in full, commencing on January 1, 2010.  The Maker
shall have the right and privilege upon at least three (3) Business Days written
notice to the Payee of prepaying all or any part of this Note at any time
without penalty, and all payments on this Note shall be applied first to accrued
interest and the balance, if any, to principal.  Notwithstanding eligible
payments under Section 2.04 of the Loan Agreement, any prepayment from the
proceeds from a public stock offering and/or a sale of the majority of the stock
or assets of the Borrower shall not be considered an eligible payment under
Secion 2.04.  In the event of an ineligible payment, there shall be a prepayment
penalty of $50,000.00

 

The highest rate of interest provided for in this Note shall continue to apply
to the debt evidenced by this Note notwithstanding the entry of judgment on this
Note. Calculations by Payee of principal and interest due shall be conclusive
absent manifest error. Interest shall be calculated on the basis of the actual
number of days in the then current calendar year divided by 360. Both principal
and interest are payable in lawful money of the United States of America without
set-off or counterclaim.

 

As additional consideration, Maker agrees to pay the following additional
nonrefundable fees and charges from separate funds:



Legal Fees.  Maker agrees to reimburse the Payee for all reasonable legal fees
incurred in the origination of the Note.





 

--------------------------------------------------------------------------------

 

 

 

          Unused Commitment Fee:  Maker agrees to pay the Payee a thiry five
basis point (.0035%) unused commitment fee calculated on the daily average
unused portion of the Subordinated Note and payable on quarterly basis.

 

This Note is referred to in, and is entitled to the benefits of, the Loan
Agreement, as the same may be amended, modified or supplemented from time to
time. Capitalized terms used in this Note and not otherwise defined shall have
the respective meanings given to them in the Loan Agreement. The terms of the
Loan Agreement, including, without limitation, those relating to events of
default, are incorporated herein by reference.

 

In the event any payment due hereunder shall become overdue for a period in
excess of fifteen (15) days after its due date, to cover the extra expense
involved in handling delinquent payments, Maker shall pay to Payee, upon written
demand therefor, a “late charge” equal to five percent (5%) of any overdue
payment.

 

The occurrence or existence of an Event of Default under the Loan Agreement
shall constitute an Event of Default under this Note. Should an Event of Default
occur, then the entire unpaid principal balance of this Note, together with all
accrued interest and all other sums due by Maker hereunder shall become due and
payable immediately, and payment of the same may be enforced and recovered in
whole or in part at any time by one or more of the remedies provided to Payee in
this Note or any other Loan Document, and in such case Payee may also recover
all costs of suit and other expenses in connection therewith.

 

The remedies of Payee as provided in this Note and in any other Loan Document
shall be cumulative and concurrent and may be pursued singly, successively or
together against Maker at the sole discretion of Payee, and such remedies shall
not be exhausted by any exercise thereof but may be exercised as often as
occasion therefor shall occur. Payee shall not by any act of omission or
commission be deemed to have waived any of its rights or remedies hereunder
unless such waiver be in writing and signed by Payee, and then only to the
extent specifically set forth therein; a waiver on one event shall not be
construed as continuing or as a bar to or waiver of such right or remedy on a
subsequent event.

 

If any provision hereof is found by a court of competent jurisdiction to be
prohibited or unenforceable, it shall be ineffective only to the extent of such
prohibition or unenforceability, and such prohibition or unenforceability shall
not invalidate the balance of such provision to the extent it is not prohibited
or unenforceable, nor invalidate the other provisions hereof, all of which shall
be liberally construed in favor of Payee in order to effect the provisions of
this Note. As used herein, the words “Payee” and “Maker” shall be deemed and
construed to include the respective successors and assigns of Payee and Maker.
This Note shall be construed according to and governed by the internal laws of
the Commonwealth of Pennsylvania.

 





 

--------------------------------------------------------------------------------

 

 

The indebtedness of Maker evidenced by this Note, including the principal and
premium, if any, and interest, shall be subordinate and junior in right of
payment to all indebtedness, liabilities and obligations of Maker, including,
but not limited to, its obligations to its creditors and depositors and the
depositors of Embassy Bank for the Lehigh Valley, and also including its
obligations to the Federal Reserve Bank, Federal Deposit Insurance Corporation
(the “FDIC”), and any rights acquired by the FDIC as a result of loans made by
the FDIC to Maker or the purchase or guarantee of any of its assets by the FDIC
pursuant to the provisions of 12 U.S.C. § 1823(c), (d) or (e), whether now
outstanding or hereafter incurred. In the event of any insolvency, receivership,
conservatorship, reorganization, readjustment of debt, marshaling of assets and
liabilities or similar proceedings or any liquidation or winding-up relating to
Maker, whether voluntary or involuntary, all such obligations shall be entitled
to be paid in full before any payment shall be made on account of the principal
of, or premium, if any, or interest, on this Note. In the event of any such
proceedings, after payment in full of all sums owing on such prior obligations,
the holder of this Note, together with any obligations of Maker ranking on a
parity with this Note, shall be entitled to be paid from the remaining assets of
Maker the unpaid principal thereof and any unpaid premium, if any, and interest
before any payment or other distribution, whether in cash, property or
otherwise, shall be made on account of any capital stock or any obligations of
Maker ranking junior to this Note. Nothing herein shall impair the obligation of
Maker, which is absolute and unconditional, to pay the principal of and any
premium and interest on this Note according to its terms.

 

Notwithstanding any other provisions of this Note, including specifically those
set forth in the paragraphs relating to subordination, events of default and
covenants of Maker, it is expressly understood and agreed that the Federal
Reserve Board or any receiver or conservator of Maker appointed by the Federal
Reserve Board shall have the right in the performance of its legal duties, and
as part of a liquidation designed to protect or further the continued existence
of Maker or the rights of any parties or agencies with an interest in, or claim
against, Maker or its assets, to transfer or direct the transfer of the
obligations of this Note to any bank or bank holding company selected by such
official which shall expressly assume the obligation of the due and punctual
payment of the unpaid principal, and interest and premium, if any, on this Note
and the due and punctual performance of all covenants and conditions; and the
completion of such transfer and assumption shall serve to supersede and void any
default, acceleration or subordination which may have occurred, or which may
occur due or related to such transaction, plan, transfer or assumption, pursuant
to the provisions of this Note, and shall serve to return the holder to the same
position, other than for substitution of the obligor, it would have occupied had
no default, acceleration or subordination occurred; except that any interest and
principal previously due, other than by reason of acceleration, and not paid
shall, in the absence of a contrary agreement by the holder of this Note, be
deemed to be immediately due and payable as of the date of such transfer and
assumption, together with the interest from its original due date at the rate
provided for herein.





 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, Maker, intending to be legally bound, has duly executed this
Note as of the date first above written.



 

 

 

WITNESS:

 

By: /s/ Judith A. Hunsicker

Name: Judith A. Hunsicker

Title: SEVP, COO

EMBASSY BANCORP, INC.:

 

By: /s/ David M. Lobach

Name: David M. Lobach

Title: Chairman, CEO

 



 

--------------------------------------------------------------------------------